Citation Nr: 1025641	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, denied service 
connection for bilateral hearing loss disability.  In April 2010, 
the Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability has 
been shown to have originated during active service.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a), 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
bilateral sensorineural hearing loss disability which represents 
a complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz are 40 decibels or more; or the thresholds for at 
least three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  The Court has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records do not refer to hearing 
loss disability.  At his December 1964 physical examination for 
service separation, the Veteran exhibited pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
0 (10)
0 (5)
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
0 (5)

The numbers in the brackets reflect a converted score based upon 
the change in testing methods that occurred in 1966 and 1967.  

The Veteran's service personnel records reflect that he served as 
an Air Force jet engine mechanic.  

VA clinical documentation dated in January 2008 indicates that 
the Veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The Veteran's treating physician opined that 
the Veteran's hearing loss disability was "more likely than not 
is service-connected from 10 years of service in Air Force 
working on jet engines."  

At an April 2008 VA audiologic examination for compensation 
purposes, the Veteran complained of hearing loss since active 
service.  He reported that he had worked on jet engines wearing 
hearing protection during active service.  Following service 
separation, the Veteran was employed in a wastewater treatment 
plant with limited loud noise exposure.  On audiological 
evaluation, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
65
70
LEFT
50
50
60
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  The 
Veteran was diagnosed with bilateral sensorineural hearing loss 
disability.  The examiner opined that:

The lack of evidence of damage to the ears 
during active duty suggests the hearing 
loss and rare tinnitus are not a result of 
loud noise exposure during active duty.  

At his April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that: he had 
been exposed to constant jet engine noise while working as an Air 
Force jet engine mechanic; he had minimal hearing protection; and 
he had experienced chronic hearing impairment since service 
separation.  The Veteran stated that he had only minimal 
post-service noise exposure.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran asserts that he manifested chronic bilateral hearing loss 
disability as the result of his significant inservice noise 
exposure as an Air Force jet engine mechanic.  The clinical 
findings of record are in conflict as to the etiology of the 
Veteran's chronic bilateral sensorineural hearing loss 
disability.  While the report of the April 2008 VA audiologic 
examination for compensation purposes states that the Veteran's 
chronic bilateral sensorineural hearing loss disability was not 
etiologically related to his inservice noise exposure, the 
January 2008 VA physician's opinion directs that the Veteran's 
chronic bilateral hearing loss disability was caused by his 
inservice noise exposure.  

Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic bilateral 
hearing loss disability is etiologically related to his active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection is 
now warranted for chronic bilateral sensorineural hearing loss 
disability.


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


